DETAILED ACTION
Response to Arguments
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 
The Applicant has canceled claim(s) 19-21.
The Applicant has included newly added claim(s) 22-24.
The application has pending claim(s) 1-2, 4-5, 7, 9-11, 13, 15, 17-18, and 22-24.

In response to the Request for Continued Examination filed on 10/18/2021:
The “Claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph” have been entered and therefore the Examiner withdraws the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

The Applicant's arguments with respect to claims 1-2, 4-5, 7, 9-11, 13, 15, 17-18, and 22-24 have been considered but are moot in view of the new ground(s) of rejection because of the Request for Continued Examination (RCE).
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.
with the one camera of a first surface of a calibration target and a second surface of the calibration target that is spaced apart from the first surface along a height direction (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], and more specifically Figs. 8 and 9A, e.g. faces 114a and 114b are spaced apart along a height direction as shown in Figs 1-2, 6 and 8 respectively), the first surface having a first calibration pattern and the second surface having a second calibration pattern such that the second calibration pattern is capable of being imaged through the first surface by the one camera (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], and more specifically Figs. 8 and 9A, the different faces including unique patterns such that the pattern on one face is capable of being imaged through the window of another face by the camera as shown in Figs 1-2, 6 and 8 respectively).  Further discussions are addressed in the prior art rejection section below.  Therefore the pending claims are not in condition for allowance because they are not patentably distinguishable over the prior art reference(s).  The Examiner also once again notes: As discussed in the Interview Summary dated 4/16/2021, the Examiner proposed amending the claims to resemble the embodiment of the originally filed Fig. 7 where three plates are stacked in a pyramidal arrangement one atop the other with the patterns on each of the plates being placed on the top side of the plate respectively [see originally filed Fig. 7 and also paragraph 0038-0039] in order to overcome the prior art at hand [however such a proposal would then require further search].  

Claim Objections
Claims 9 and 17 are objected to because of the following informalities:  
Re Claim 9 at line 7; and claim 17 at line 7 respectively: Due to the amendments, “the second surface having a calibration pattern” should be -- the second surface having a second calibration pattern --. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Due to the amendments, claims 1-2, 4-5, 7, 9-11, 13, 15, 17-18, and 22-24 [dependent claims 2, 4-5, 7, 18, and 22-24 are dependent upon independent claim 1 respectively; dependent claims 10-11, 13, and 15 are dependent upon independent 
The Examiner has searched the entire specification and has not found any evidence that the application has support for claiming the specific steps of the second [or third] calibration pattern being capable of being imaged through the first surface [or the first and second surfaces] by the one camera; for example in each of the amended independent claims 1, 9, and 17 respectively the claim limitation language “such that the second calibration pattern is capable of being imaged through the first surface by the one camera”; and also for example in new dependent claim 23 respectively the claim limitation language “such that the third calibration pattern is capable of being imaged through the first surface and the second surface by the one camera”.
The Applicant is advised to either amend the claims further or show the Examiner clear support of possession in the specification for all the amended claim limitations with respective arguments showing and indicating that possession of such claim language is actually appropriate in terms of Written Description criteria [35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph].

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 9-11, 13, 15, 17-18, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michael et al (US 5,825,483, provided by Applicant’s Information Disclosure Statement – IDS, as applied in previous Office Action) in view of Mallet et al (US 2015/0288956 A1 – previously cited by the Examiner in the PTO-892 dated 9/04/2019, as applied in previous Office Action).
Re Claim 1: Michael discloses a method for generating an image transform that maps calibration features into a local coordinate space of a vision system (see Michael, Fig. 4, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12, distortion correction map is an estimated function that transforms the acquired image coordinates into corrected local physical coordinates and then transforming the corrected local physical coordinates to the global physical coordinates), comprising the steps of: acquiring a first image of a first surface of a calibration target and a second surface of the calibration target, the first surface having a first calibration pattern and the second surface having a second calibration pattern (see Michael, Fig. 4, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 
	However Michael fails to explicitly disclose generating an image transform that maps calibration features into a 3D local coordinate space of a 2.5D or 3D vision system comprising one camera, acquiring a first image with the one camera of a first surface of a calibration target and a second surface of the calibration target that is spaced apart from the first surface along a height direction, such that the second calibration pattern is capable of being imaged through the first surface by the one camera, identifying measured relative positions in a 3D coordinate space of calibration features, identifying true relative positions of calibration features in the 3D coordinate space, and generating the image transform, from the true relative positions and measured relative positions, that transforms the measured relative positions into the 3D local coordinate space of the 2.5D or 3D vision system.
	Mallet discloses generating an image transform that maps calibration features into a 3D local coordinate space of a 2.5D or 3D vision system comprising one camera (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], determining the camera’s calibration parameters [e.g. matrix A]: 2D coordinate space of the image of the fiducial markings => 3D world coordinate space => camera’s 3D coordinate space), acquiring a first image with the one camera of a first surface of a calibration target and a second surface of the calibration target that is spaced apart from the first surface along a height direction (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], and more specifically Figs. 8 and 9A, e.g. faces 114a and 114b are spaced apart along a height such that the second calibration pattern is capable of being imaged through the first surface by the one camera (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], and more specifically Figs. 8 and 9A, the different faces including unique patterns such that the pattern on one face is capable of being imaged through the window of another face by the camera as shown in Figs 1-2, 6 and 8 respectively), identifying measured relative positions in a 3D coordinate space of calibration features (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0056], [0058], [0061]-[0062], relative positions of the uniquely determined fiducial markings in 3D world coordinate space [estimated 3D coordinates]), identifying true relative positions of calibration features in the 3D coordinate space (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], relative positions of the uniquely determined fiducial markings in camera’s 3D coordinate space [known relative locations]), and generating the image transform, from the true relative positions and measured relative positions, that transforms the measured relative positions into the 3D local coordinate space of the 2.5D or 3D vision system (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], determining the camera’s calibration parameters [e.g. matrix A]: 2D coordinate space of the image of the fiducial markings => 3D world coordinate space => camera’s 3D coordinate space, error minimization operations use the relative positions of the uniquely determined fiducial markings as criteria in an iterative approach to improve the estimation).


Re Claim 2: Although Michael further discloses wherein acquiring the first image includes a third surface of the calibration target, the third surface having a third calibration pattern (see Michael, Fig. 4, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12, and more specifically Figs. 1 and 4 and col. 6 at lines 29-40, a plate / substrate with plural planes, another first image of a third calibration target on a third plane is acquired using a third camera), Michael however fails to explicitly disclose wherein acquiring the first image includes a fourth surface of the calibration target, the fourth surface having a fourth calibration pattern.
	Mallet discloses wherein acquiring the first image includes a fourth surface of the calibration target, the fourth surface having a fourth calibration pattern (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], and more specifically [0007], [0027]-[0028], and Figs. 1-2 and 6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michael’s method using Mallet’s teachings by including a fourth surface with a fourth calibration pattern to Michael’s 

Re Claim 4: Michael further discloses wherein the at least one data source comprises at least one of (a) a code on the calibration target, (b) a separate printed code, or (c) an electronic data source accessible by a processor of the calibrating vision system (see Michael, Fig. 4, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, each calibration target includes a landmark / index value / barcode, identify the relative position and orientation information of the calibration targets from a landmark / index value / barcode, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12). 

Re Claim 5: Michael further discloses wherein the first surface and the second surface are separated by a distance (see Michael, Fig. 4, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12, and more specifically Fig. 4 and col. 6 at lines 29-40, plane 32 is separated from plane 28 by a distance). 

Re Claim 7: Michael further discloses wherein the first image is at least one of a 2D image or a 3D image (see Michael, Fig. 4, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12, and more specifically col. 7 at lines 33-35, col. 8 at lines 39-at least one of a 2D image or a 3D image (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], 2D coordinate space of the image of the fiducial markings).  See claim 1 for obviousness and motivation statements.

Re Claim 9: Michael discloses a method for generating an image transform that maps calibration features into a local coordinate space of a vision system (see Michael, Fig. 4, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12, distortion correction map is an estimated function that transforms the acquired image coordinates into corrected local physical coordinates and then transforming the corrected local physical coordinates to the global physical coordinates), comprising the steps of: acquiring a plurality of images of a first surface of a calibration target and a second surface of the calibration target, the first surface having a first calibration pattern and the second surface having a calibration pattern (see Michael, Fig. 4, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12, and more specifically Figs. 1 and 4 and col. 6 at lines 29-40, a plurality of images of a first calibration target on a first plane and of a second calibration target on a second plane are acquired using more than one camera for each plane of a plate / substrate); identifying measured relative positions of calibration features from at least one image of the plurality of images (see Michael, Fig. 4, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, col. 8 at lines 4-20, col. 11 at lines 
	However Michael fails to explicitly disclose generating an image transform that maps calibration features into a 3D local coordinate space of a 2.5D or 3D vision system comprising one camera, acquiring a plurality of images with the one camera of a first surface of a calibration target and a second surface of the calibration target that is spaced apart from the first surface along a height direction, such that the second calibration pattern is capable of being imaged through the first surface by the one camera, identifying measured relative positions in a 3D coordinate space of calibration features, identifying true relative positions in the 3D coordinate space of calibration features, and generating the image transform, from the true relative positions and measured relative positions, that transforms the measured relative positions into the 3D local coordinate space of the 2.5D or 3D vision system.
	Mallet discloses generating an image transform that maps calibration features into a 3D local coordinate space of a 2.5D or 3D vision system comprising one camera (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], determining the camera’s calibration parameters [e.g. matrix A]: 2D coordinate space of the image of the fiducial markings => 3D world coordinate space => camera’s 3D coordinate space), acquiring a plurality of images with the one camera of a first surface of a calibration target and a second surface of the calibration target that is spaced apart from the first surface along a height direction (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], and more specifically Figs. 8 and 9A, e.g. faces 114a and 114b are spaced apart along a height direction as shown in Figs 1-2, 6 and 8 respectively), the first surface having a first calibration pattern and the second surface having a calibration pattern such that the second calibration pattern is capable of being imaged through the first surface by the one camera (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], and more specifically Figs. 8 and 9A, the different faces including unique patterns such that the pattern on one face is capable of being imaged through the window of another face by the camera as shown in Figs 1-2, 6 and 8 respectively), in a 3D coordinate space of calibration features (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0056], [0058], [0061]-[0062], relative positions of the uniquely determined fiducial markings in 3D world coordinate space [estimated 3D coordinates]), identifying true relative positions in the 3D coordinate space of calibration features (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], relative positions of the uniquely determined fiducial markings in camera’s 3D coordinate space [known relative locations]), and generating the image transform, from the true relative positions and measured relative positions, that transforms the measured relative positions into the 3D local coordinate space of the 2.5D or 3D vision system (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], determining the camera’s calibration parameters [e.g. matrix A]: 2D coordinate space of the image of the fiducial markings => 3D world coordinate space => camera’s 3D coordinate space, error minimization operations use the relative positions of the uniquely determined fiducial markings as criteria in an iterative approach to improve the estimation).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michael’s method using Mallet’s teachings by including the one camera vision system and the 3D processing to Michael’s two dimensional process in order to improve the camera calibration with an iterative error minimization operation approach (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062]).



Re Claim 11: Michael further discloses wherein the first surface and the second surface are separated by a distance (see Michael, Fig. 4, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12, and more specifically Fig. 4 and col. 6 at lines 29-40, plane 32 is separated from plane 28 by a distance). 

Re Claim 13: Michael further discloses wherein the at least one data source comprises at least one of (a) a code on the calibration target, (b) a separate printed code, or (c) an electronic data source accessible by a processor of the calibrating vision system (see Michael, Fig. 4, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, the first calibration target includes a landmark / index value / barcode, identify the relative position and orientation information of the calibration target from a landmark / index value / barcode, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12). 

at least one of a plurality of 2D images or a plurality of 3D images (see Michael, Fig. 4, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12, and more specifically col. 7 at lines 33-35, col. 8 at lines 39-40 and col. 12 at lines 61-62, two dimensional). 

Re Claim 17: Michael discloses a system for generating an image transform that maps calibration features into a local coordinate space of a vision system (see Michael, Fig. 4, col. 1 at lines 9-10, machine vision system, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12, distortion correction map is an estimated function that transforms the acquired image coordinates into corrected local physical coordinates and then transforming the corrected local physical coordinates to the global physical coordinates), comprising: a machine vision system that provides a plurality of images of a first surface of a calibration target and a second surface of the calibration target, the first surface having a first calibration pattern and the second surface having a calibration pattern (see Michael, Fig. 4, col. 1 at lines 9-10, machine vision system, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12, and more specifically Figs. 1 and 4 and col. 6 at lines 29-40, a plurality of images of a first calibration target on a first plane and of a second calibration target on a second plane are provided using more than one camera for each plane of a plate / substrate); the machine vision system configured to operate a measurement process that measures relative positions of at least one of the plurality of images (see Michael, Fig. 4, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12, and more specifically Fig. 9 and col. 18 at lines 1-12, find feature location points in all images); a data storage device comprising a data source that defines true relative positions of calibration features on the first calibration pattern, the data source being identifiable by a calibrating vision system acquiring a plurality of images of the calibration target (see Michael, Fig. 4, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, the first calibration target includes a landmark / index value / barcode, identify the relative position and orientation information of the calibration target from a landmark / index value / barcode, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12); and the machine vision system configured to operate an image transformation process that transforms the measured relative positions into the local coordinate space of the vision system based on the true relative positions (see Michael, Figs. 4 and 6, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, col. 7 at lines 49-57, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12, distortion correction map is an estimated function that transforms the acquired image coordinates into corrected local physical coordinates and then transforming the corrected local physical coordinates to the global physical coordinates).
	However Michael fails to explicitly disclose generating an image transform that maps calibration features into a 3D local coordinate space of a 2.5D or 3D vision system comprising one camera, a vision system processor that provides a plurality of acquired by the one camera of a first surface of a calibration target and a second surface of the calibration target that is spaced apart from the first surface along a height direction, such that the second calibration pattern is capable of being imaged through the first surface by the one camera, measures relative positions in a 3D coordinate space of calibration features, defines true relative positions in the 3D coordinate space of calibration features, and that transforms the measured relative positions into the 3D local coordinate space of the 2.5D or 3D vision system based on the true relative positions.
	Mallet discloses generating an image transform that maps calibration features into a 3D local coordinate space of a 2.5D or 3D vision system comprising one camera (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], determining the camera’s calibration parameters [e.g. matrix A]: 2D coordinate space of the image of the fiducial markings => 3D world coordinate space => camera’s 3D coordinate space), a vision system processor that provides a plurality of images acquired by the one camera of a first surface of a calibration target and a second surface of the calibration target that is spaced apart from the first surface along a height direction (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], and more specifically Figs. 8-9A, at least one image, e.g. faces 114a and 114b are spaced apart along a height direction as shown in Figs 1-2, 6 and 8 respectively, [0061]-[0062], processor implemented), the first surface having a first calibration pattern and the second surface having a calibration pattern such that the second calibration pattern is capable of being imaged through the first surface by the one camera (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-in a 3D coordinate space of calibration features (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0056], [0058], [0061]-[0062], relative positions of the uniquely determined fiducial markings in 3D world coordinate space [estimated 3D coordinates]), defines true relative positions in the 3D coordinate space of calibration features (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], relative positions of the uniquely determined fiducial markings in camera’s 3D coordinate space [known relative locations]), and that transforms the measured relative positions into the 3D local coordinate space of the 2.5D or 3D vision system based on the true relative positions (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], determining the camera’s calibration parameters [e.g. matrix A]: 2D coordinate space of the image of the fiducial markings => 3D world coordinate space => camera’s 3D coordinate space, error minimization operations use the relative positions of the uniquely determined fiducial markings as criteria in an iterative approach to improve the estimation).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michael’s system using Mallet’s teachings by including the one camera vision system and the vision system processor implemented 3D process to Michael’s two dimensional machine vision system process in order to improve the camera calibration with an iterative error minimization operation 

Re Claim 18: However Michael fails to explicitly disclose wherein the calibration target comprises a plurality of stacked plates.
Mallet discloses wherein the calibration target comprises a plurality of stacked plates (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], and more specifically [0007] and Figs. 1-2 and 6, calibration target includes a plurality of plates stacked as shown in Figs 1-2 and 6 respectively [wherein Figure 6 depicts how the plates are stacked]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michael’s method using Mallet’s teachings by including stacked plates to Michael’s multi-plane plate / substrate in order to improve the camera calibration with an iterative error minimization operation approach (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062]).

Re Claim 22: Mallet further discloses wherein a first plate of the plurality of stacked plates comprises the first surface and a second plate of the plurality of stacked plates comprises the second surface (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], and more specifically [0007] and Figs. 1 and 6, e.g. 300 and 400 as shown in Figs 1 and 6 respectively).  See claim 18 for obviousness and motivation statements.

Re Claim 23: Mallet further discloses wherein a third plate of the plurality of stacked plates comprises a third surface comprising a third calibration pattern such that the third calibration pattern is capable of being imaged through the first surface and the second surface by the one camera (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], and more specifically [0007] and Figs. 1 and 6, e.g. 200 as shown in Figs 1 and 6, wherein the different faces including unique patterns such that the pattern on one face is capable of being imaged through the window of another face by the camera as shown in Figs 1-2, 6 and 8 respectively).  See claim 18 for obviousness and motivation statements.


Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michael as modified by Mallet, and further in view of Kosaka et al (US 7,894,661 B2, cited in the PTO-892 by the Examiner on 9/04/2019).  The teachings of Michael as modified by Mallet have been discussed above.
Re Claim 24: However Michael as modified by Mallet fails to explicitly disclose wherein the first plate, the second plate, and the third plate are disposed in a pyramidal arrangement.
	Kosaka discloses wherein the first plate, the second plate, and the third plate are disposed in a pyramidal arrangement (see Kosaka, Figs. 1 and 3, abstract, col. 2 at lines 14-28, col. 5 at lines 25-30, and more specifically Fig. 3, at least three planes each with calibration markers arranged in a triangular / pyramidal arrangement).
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Markus et al DE ‘689 discloses calibration target for calibration wherein the target (1) has three triangle surfaces arranged in a triangular / pyramidal manner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        November 6, 2021